Citation Nr: 0534533	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  96-44 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for a claimed acquired low 
back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from July 25, 1966 to 
November 7, 1966.  

This matter initially came to the Board on appeal from a 
March 1996 rating decision in which the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a low back disorder.  

In January 1999, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim and 
remanded the case to the RO for further development of the 
evidence.  

In June 2002, the Board initiated independent development of 
the evidence under a regulation that is no longer valid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

In March 2004, the Board sought further medical opinion, and 
the Board remanded the case to the RO in June 2004 so that 
the veteran would have the opportunity to review the 
additional medical opinion.  

The veteran had been afforded a hearing at the RO in December 
1996 and had testified at a hearing before the undersigned 
Veterans Law Judge in September 1998.  


FINDINGS OF FACT

1.  The veteran's spondylolysis is shown unequivocally to 
have existed prior to service.  

2.  The preexisting spondylolysis is not shown to have 
undergone an increase in severity during service.  

3.  The veteran currently is not shown to have low back 
spondylolisthesis.  

4.  The currently demonstrated spina bifida is shown to be a 
congenital anomaly.  

5.  The veteran did not manifest arthritis or osteoporosis in 
service or for many years thereafter.  

6.  The currently demonstrated low back arthritis and 
osteoporosis are due to the aging process and not to any 
event or incident of service.  

7.  The veteran currently is not shown to be suffering from 
low back disc disease.  


CONCLUSION OF LAW

1.  The veteran's spondylolysis clearly and unmistakably 
existed prior to service and was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1153, 5107, 7104 (West 2002); 
38 C.F.R. § 3.102, 3.303, 3.306 (2005).  

2.  The veteran is not shown to have a disability manifested 
by a spondylolisthesis due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1153, 5107, 7104 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.306 (2005).  

3.  The veteran's spina bifida is not disability for which VA 
compensation is payable.  38 U.S.C.A. §§ 1110, 1153, 5107, 
7104 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.306 (2005).  

4.  The veteran's low back disability manifested arthritis is 
not due disease or injury that was incurred in or aggravated 
by service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1153, 5107, 7104 (West 2002); 
38 C.F.R. § 3.102, 3.303, 3.306 (2005).  

5.  The veteran's low back disability manifested by 
osteoporosis is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1153, 5107, 7104 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.306 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under VCAA, with respect 
to the issue of entitlement to service connection for a low 
back disability.

Given the favorable action taken hereinbelow, the Board 
concludes that VA has fulfilled any development duties under 
VCAA.  Any defect in this regard must be considered to 
harmless.  


Factual Background 

The pre induction medical examination report reveals no 
pertinent physical defects.  In October 1966, the veteran was 
examined by the Medical Board.  The service medical records 
indicate that he had a long history of mild back pain without 
antecedent trauma.  

The veteran complained that his back pain worsened due to 
increased activity required in basic training.  The X-ray 
studies revealed a defect in the pars interarticularis of L5 
consistent with the diagnosis of spondylolysis.  It was 
determined that this had existed prior to service.  The 
Medical Board recommended discharge.  

A March 1973 statement of E.J. Fitzgibbon, M.D. indicated 
that the veteran was given a pre-employment examination in 
December 1966.  An X-ray study of the lumbosacral spine 
revealed no recent fracture or dislocation.  

The intervertebral spaces showed no narrowing, but minimal 
upper lumbar levoscoliosis was present.  There was a failure 
of fusion of the first sacral lamina with a separation of 7 
millimeters.  There was also partial absence of the left 
fifth lumbar isthmus and its inferior articular facet.  Other 
abnormalities were noted.  

The radiologist concluded that the veteran had 
spondylolithsesis and multiple congenital abnormalities of 
the lumbosacral spine.  

During an October 1973 hearing, the veteran testified that 
his back gave out during training in service and that he went 
to the hospital for treatment.  

A January 1975 report of J.A. Dolan, M.D. reflected 
tenderness at L5 and S1.  An X-ray study indicated unilateral 
spondylosis.  The veteran was treated with a lumbosacral 
corset.  

An April 1975 report of R.E. Sandroni, M.D. indicated that 
the X-ray studies of the veteran's back taken as part of a 
pre-employment physical in August 1965 were within normal 
limits.  

A May 1993 lumbosacral spine X-ray study revealed mild 
degenerative joint disease process.  

A June 1995 X-ray study of the lumbosacral spine revealed 
minimal degenerative changes involving the lower lumbosacral 
spine with no evidence of acute abnormality such as a 
fracture or dislocation.  

A June 1995 magnetic resonance imaging of the lumbosacral 
spine reflected a radial tear at L4-5.  There was no evidence 
of disc herniation or of spinal stenosis.  The radiologic 
report indicated complaints of low back pain without evidence 
of previous trauma.  

A September 1995 private medical examination report reflected 
a diagnosis of post-traumatic lumbosacral spine disease that 
was likely discogenic.  

In December 1996, the veteran testified at a hearing at the 
RO.  He indicated that he underwent a pre employment medical 
examination in 1965 and that his back was examined at that 
time and that X-ray studies were conducted.  He stated that 
his low back was found to be within normal limits at that 
time.  

The veteran further testified that the work was physically 
demanding and that he was fired within six months because he 
could not perform the work.  He was later drafted and stated 
that he suffered a low back injury in service after falling 
from monkey bars.  

On January 1997 VA orthopedic examination, the veteran 
reported that he fell on the obstacle course at Ft Jackson 
during basic training, that prior to this incident he 
suffered no back problems, and that all his low back trouble 
began after the fall in basic training.  

In the examination report, the examiner indicated that the 
veteran's statement was contradicted by an October 1966 
medical notation reflecting a long history of back pain 
without antecedent trauma.  

Upon review and summary of the record and examination of the 
veteran, the examiner diagnosed muscular low back pain which 
might have resulted from the fall in 1966.  The examiner 
indicated that he doubted whether the veteran had a 
congenital low back disability but stated that radiologic 
studies would be conducted.  

A follow-up note dated in February 1997 reflected that an X-
ray study revealed a defect of the first sacral vertebra 
diagnosed as spinal bifida occulta.  The examiner indicated 
that this condition was congenital and could produce symptoms 
of low back pain.  

A March 1997 VA orthopedic opinion based upon a review of the 
entire record indicated that there was a reported but 
undocumented fall in service, chronic low back pain perhaps 
explained by spondylolysis and a congenital defect.  

The rent in the annulus between L4 and L5 was unexplained.  
It could have been produced by trauma according to the 
examiner, but it was unclear that trauma actually occurred.  

At his hearing in September 1998, the veteran testified that 
he fell on his back in service while he was in advanced 
jungle warfare training.  He reported that he had an x-ray 
study taken of his back for the purposes of employment prior 
to his entry into service that showed no abnormality or 
congenital back disorder.  He indicated that he did not have 
any problems with his back until he was in the military.  

After his fall in service, the veteran said that x-ray 
studies were taken and, for the first time, the military 
physicians indicated that he had a congenital back disorder 
which had probably existed for some time.  He was offered a 
discharge because he was unable to perform the duties for 
which he had been drafted.  He noted that he had previously 
been examined by military personnel at the time of his entry 
into service and again prior to the start of his advanced 
jungle warfare training.  

In December 1998, the veteran sought treatment for chronic 
low back pain.  The physical examination was essentially 
normal, but there was tenderness at L4-5 with lumbosacral 
flexion, extension and lateral rotation.  The examiner 
diagnosed chronic low back pain that was possibly due to 
degenerative joint disease and a lateral tear of L4-5.  

On an April 1999 VA orthopedic examination, the veteran 
reported that he had fallen off the monkey bars during basic 
training.  The veteran stated that he was admitted to the 
hospital for three weeks after the fall.  

The examiner noted that veteran's medical records reflected 
that his first visit to VA for medical treatment was in 
February 1989 when he sought treatment for an ear infection.  
Subsequently, he began to be seen for hypertension, a chronic 
rash and for a familial tremor.  He began to complain of low 
back pain in 1993.  

After several visits, the veteran indicated that he had been 
suffering from low back pain for 25 years.  The veteran 
complained of constant low back pain.  

Pursuant to an examination, a review and summary of the 
record, and an extensive discussion of the radiologic 
evidence, the examiner diagnosed chronic low back pain, 
unilateral pars defect diagnosed as spondylolysis of the 
right L5 vertebra, spina bifida occulta, mild degenerative 
arthritis and signs of osteoporosis.  

The examiner indicated that the pars defect was either 
congenital or acquired and that spina bifida was congenital.  
Degenerative arthritis and osteoporosis were developmental.  

The examiner indicated that he had reviewed the entire claims 
folder, service medical records and VA medical file.  The 
examiner indicated that the fall the veteran asserts occurred 
in service was unsubstantiated in the record.  

The examiner stated that it appeared that some sort of back 
condition pre-existed service.  The rigors of service might 
have caused exacerbation.  The examiner was unable to 
determine whether an exacerbation in service was permanent in 
nature.  The record contained insufficient information for 
such a determination to be made.  

A March 2004 medical opinion of a VA physician based on a 
review of the entire record reveals that a 1966 X-ray study 
in service showed spondylosis at L5.  The VA physician 
further noted that a September 1965 pre-employment X-ray 
study of the low back was within normal limits.  

The VA physician further observed that the veteran had not 
complained of back problems until 1993, many years after 
service.  At that time, X-ray studies reflected mild 
degenerative changes in the low back.  Other X-ray studies 
revealed an annulus tear.  

The VA physician concluded that, in service, the veteran 
experienced a lumbosacral muscle ligamentous sprain which was 
an aggravation of back pain that existed prior to service.  
The examiner determined that this was a temporary 
aggravation.  

The physician based this assumption on the fact that the 
veteran did not seek any further medical attention for his 
low back for several decades after service.  

Regarding spondylosis, the examiner indicated that these X-
ray readings were likely in error; as such findings were not 
made subsequently.  Regarding spina bifida, the examiner 
indicated that this condition was congenital but generally 
asymptomatic.  

The physician stated that the veteran's history was 
consistent with a degenerative disc problem that developed 
over the years and was unrelated to any injury in service.  
The veteran did have an aggravation of back pain in service, 
but such aggravation was temporary.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  U.S.C.A. 1111 (West 2002).  To rebut the 
presumption of soundness under 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease 
of injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003); Fed. Reg. 23027 (May 4, 2005) (codifying the 
amended version of 38 C.F.R. § 3.304(b)).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

The Board notes that service connection cannot be granted for 
pain alone.  Sanchez-Benitez, supra.  Thus, whether the 
veteran had chronic low back pain prior to service and 
whether or not such chronic pain was aggravated thereby is 
immaterial, as low back pain without a diagnosed underlying 
condition is not a disability for which service connection 
can be granted.  Id.

The spondylolysis, moreover, is shown unequivocally to have 
existed prior to his brief period of active service.  The 
veteran is shown to have had a clear history of having 
suffered from low back pain prior to service, and the 
spondylolysis was noted shortly after his entry on to active.  
It was determined in service that this defect existed prior 
to service.  The post service medical evidence overwhelmingly 
supports this position.  

As such, given the nature of the findings in service and the 
stated medical opinion, the Board finds that the presumption 
of soundness under 38 U.S.C.A. § 1111 has been rebutted by 
clear and unmistakable evidence.  VAOPGCPREC 3-03 (July 16, 
2003); Fed. Reg. 23027 (May 4, 2005) (codifying the amended 
version of 38 C.F.R. § 3.304(b)).  

The Board also notes that the medical evidence supports the 
conclusion that the preexisting defect did not undergo an 
increase in service during service.  The recent VA opinion 
found based on a review of the record that the condition was 
exacerbated during service, but was not shown to have 
undergone a permanent increase in severity.  

Pursuant to the medical opinion in this case, service 
connection for a spondylolysis must be denied.  38 C.F.R. 
§ 3.306.  

Significantly, he veteran currently is not shown to be 
suffering from spondylolisthesis.  Indeed, spondylolisthesis 
was not diagnosed on April 1999 VA medical examination.  As 
such, service connection for such a condition cannot be 
granted.  Id.; Gilpin, supra.

The evidence appears to reflect a possible spina bifida, a 
congenital condition.  Service connection cannot be granted 
for congenital conditions.  38 C.F.R. § 3.303(c).  Thus, 
service connection for any spina bifida must be denied by 
operation of law.  

The evidence reflects that the presence of arthritis and 
osteoporosis manifested many years after service and, in the 
veteran's case, due to the aging process.  As there is no 
nexus between low back arthritis or osteoporosis and any 
event or incident of service, service connection for these 
disorders is denied.  38 C.F.R. § 3.303.  

In conclusion, service connection for an acquired low back 
disorder is denied as the evidence is overwhelmingly evidence 
against the veteran's claim.  


ORDER

Service connection for an acquired low back disorder is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


